


Exhibit 10.1


AMENDMENT 1
EMPLOYMENT AGREEMENT
THIS AMENDMENT 1 (“Amendment 1”) TO THE EMPLOYMENT AGREEMENT (“Agreement”) by
and between LMI AEROSPACE, Inc., a Missouri corporation (“Corporation”), its
successors, and assigns and LAWRENCE E. DICKINSON (“Employee”) is entered into
this 6th day of February 2015.
1.
The purpose of this Amendment is to revise certain terms and conditions of the
Agreement to reflect Employee’s new role in the Corporation, as more
specifically set forth below.



2.
Section 3(A)- Section 3(A) of the Agreement shall, as of January 1, 2015 (the
“Effective Date”), be revised to read:



Position. Corporation hereby employs Employee as its President, Strategy and
Corporate Development, reporting to the Chief Executive Officer (“CEO”).
Employee’s title and/or reporting structure may be modified during Employee’s
employment by the officers or the Board of Directors of the Corporation
(“Board”).
3.
Section 3(B)- Section 3(B) of the Agreement shall, as of the Effective Date, be
revised to read:



Duties. Employee shall be responsible for such duties, responsibilities, and
functions, at such locations, and in such manner as may be specified from time
to time during Employee’s employment by the CEO or the Board.


4.
Section 3(C)- Section 3(C) of the Agreement shall, as of the Effective Date, be
revised to read:



Duty of Loyalty. Employee agrees to devote so much of Employee’s time, attention
and energies to the business of Corporation as is necessary for the successful
completion of Employee’s duties and shall act at all times in the best interest
of Corporation. Employee shall not engage in any other business activities
without the advance written consent of Corporation. Such consent by Corporation
shall not be unreasonably withheld provided that such other business activities
do not detract from or violate Employee’s duties for and obligations to
Corporation.


5.Section 4- Section 4 of the Agreement shall, as of the Effective Date, be
revised to read:


Term. The term of Employee’s employment under this Agreement shall commence on
January 1, 2014, and shall terminate on January 1, 2016 (“Initial Term”) unless
sooner terminated by either Party in accordance with the terms of this
Agreement.


6.Section 5(B)- Section 5(B) of the Agreement shall, as of the Effective Date,
be revised to read:


B. Performance Bonus. Employee shall be eligible for an annual bonus based on
performance (“Performance Bonus”).


i.
For 2014, provided Corporation’s financial targets are met and Employee has
achieved and is maintaining a satisfactory level of performance as determined by
Corporation and Employee is employed under the terms and conditions of this
Agreement as of the first day of 2015, Corporation shall pay Employee a
Performance Bonus, which shall be calculated as follows:







--------------------------------------------------------------------------------




a.
Five percent (5%) of Employee’s Base Salary, provided Corporation’s
Aerostructures Division’s Annual Income from Operations for such fiscal year is
not less than sixty percent (60.0%) of its budgeted Annual Income from
Operations; plus

b.
Five percent (5%) of Employee’s Base Salary, provided Corporation’s
Aerostructures Division’s Annual Income from Operations for such fiscal year is
not less than one-hundred percent (100%) of its budgeted Annual Income from
Operations; plus

c.
Eighteen hundredths of one percent (0.18%) of Corporation’s Annual Income from
Operations provided Corporation’s Annual Income from Operations for such fiscal
year is not less than seventy-five percent (75%) of its budgeted Annual Income
from Operations.



For purposes of the calculation of the 2014 Performance Bonus, Corporation’s
“Annual Income from Operations” means its annual income from operations, on a
consolidated basis, for a given fiscal year, as determined by the firm of
independent certified public accountants providing auditing services to the
Corporation, using generally accepted accounting principles, consistently
applied, and calculated without regard to (a) any bonus paid pursuant to
employment contracts, (b) any income or loss attributable to any other
corporation or entity (including the assets of a corporation or entity that
constitute an operating business) acquired by or merged into the Corporation
subsequent to the effective date of this Agreement.


Corporation’s Aerostructures Division’s “Annual Income from Operations” means
the annual income from operations of the Corporation, as defined in the
preceding paragraph, less the Annual Income from Operations of D3 Technologies,
Inc. and TASS, Inc.


Any Performance Bonus payment shall be less any authorized or required payroll
deductions and shall be paid not later than fifteen (15) days after the receipt
by Corporation of its annual audited financial statements, which Corporation
expects to receive within ninety (90) days after the end of each Corporation
fiscal year. The Performance Bonus will be paid either one hundred percent
(100%) in cash or, at Employee’s election, fifty percent (50%) in cash and fifty
percent (50%) in Corporation stock. The price per share for any Corporation
stock paid as part of the Performance Bonus is based on the average price per
share on the date the cash portion of the bonus is paid and such stock is
granted. Should Employee elect the option to have 50% paid in cash and 50% in
Corporation stock, such election must be made and communicated in writing to
Corporation by March 31 of the fiscal year in which such Performance Bonus may
be earned.


ii.
For 2015, Employee shall be eligible for a Performance Bonus provided Employee’s
individual performance goals are met. The performance goals establishing
Employee’s eligibility for the Performance Bonus will be determined by the CEO,
in consultation with Employee, and the amount of any Performance Bonus payout
shall be determined by the Compensation Committee of the Board in consultation
with the CEO. In no event shall Corporation be obligated to pay Employee any
Performance Bonus if minimum performance goals are not achieved.



Any Performance Bonus payment shall be less any authorized or required payroll
deductions and shall be paid at or prior to the expiration of this Agreement.


iii.
Corporation retains the right to modify or adjust the manner in which the
Performance Bonus is calculated at any time, including in the event that
Corporation either acquires the majority interest or more in the assets of
another entity, experiences a change in its organizational structure affecting
one or more of its entities, or sells its assets, or any





--------------------------------------------------------------------------------




portion thereof, to another entity. However, any modification to the Performance
Bonus calculation during the term of this Agreement shall provide Employee the
opportunity to earn, at a minimum, a Performance Bonus amount comparable to the
amount Employee is eligible to earn under the Performance Bonus calculation set
forth above.
iv.
In addition to the Performance Bonus (if any), Employee shall be entitled to
receive such bonus compensation as the Board may authorize from time to time.
However, nothing in this Agreement shall be construed to entitle Employee to
receive any bonus compensation that has not been formally declared. Any bonus
compensation payable to Employee shall be less any authorized or required
payroll deductions and shall be paid within sixty (60) days from the date such
bonus was authorized by the Board.

v.
Notwithstanding any term to the contrary contained in any Restricted Stock
Agreement (“RSA”) executed by Corporation and Employee, Corporation agrees that
any restricted stock granted to Employee through any RSA shall, if unvested as
of the last day of the Initial Term, shall be accelerated to vest on such day.

vi.
Pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Dodd-Frank Clawback Provision”), if Corporation is required
to prepare an accounting restatement for any fiscal quarter or year due to the
material non-compliance of Corporation with any financial reporting requirement
under the securities laws, Corporation shall recover any incentive-based
compensation (including stock options) paid to any current or former executive
officer during the three-year period preceding the date on which the Corporation
is required to prepare a restatement. The amount to be recovered is the excess
of the amount originally paid to the executive officer based on the incorrect
financial statements over the amount that would have been paid under the
restated financials. In the event of any inconsistency between this section v.
and of the Dodd-Frank Clawback Provision, the Dodd-Frank Clawback Provision
shall prevail. Additionally, to the extent that future rules and regulations are
promulgated by the Securities and Exchange Commission or any other federal
regulatory agency that would add to, modify or supplement the Dodd-Frank
Clawback Provision (each, a “Modification”), then this section v. shall be
deemed modified to the extent required to remain consistent with the Dodd-Frank
Clawback Provision, giving effect to such revision as of the date upon which
such Modification becomes or would otherwise be deemed to be effective.



7.Section 9A.    Section 9A shall be revised to read as follows:


Limitation on Competition. During the term of Employee’s employment, Employee
shall not engage, directly or indirectly, either personally or as an employee,
partner, associate partner, owner, officer, manager, agent, advisor, consultant
or otherwise, or by means of any corporate or other entity or device, in any
business which is competitive with the business of Corporation. For purposes of
this covenant, a business will be deemed competitive if it is conducted in whole
or in part within any geographic area wherein Corporation is engaged in
marketing its products, and if it involves the design or manufacture of products
for the aerospace industry that are the same or substantially similar to those
designed or manufactured by Corporation or if it is in any manner competitive,
as of the date of cessation of the Employee’s employment, with any business then
being conducted by Corporation or as to which Corporation has then formulated
definitive plans to enter;


8.Section 9B.     Section 9B shall be revised to read as follows:


Non-Solicitation of Customers. During the term of Employee’s employment,
Employee shall not, individually or collectively, as a participant in a
partnership, sole proprietorship, corporation, limited liability Corporation, or
other entity, or as an operator, investor, shareholder, partner, director,
employee, consultant, manager, sales representative, independent contractor or
advisor of any such entity, or in any other capacity whatsoever, either directly
or indirectly (i) solicit any business from any Customer or assist any other
entity in soliciting any business from any Customer; (ii) request or advise any
Customer to




--------------------------------------------------------------------------------




withdraw, curtail, or cancel any of such Customer’s business or other
relationships with Corporation; or (iii) otherwise interfere with any
relationship between Corporation and any Customer. As used in this section,
“Customer” shall mean any person or entity (and/or their respective affiliates
or successors) to which Corporation rendered any services or sold anything of
value to.


9.Section 9C.    Section 9C shall be revised to read as follows:


Non-Solicitation of Suppliers. During Employee’s employment, Employee shall not
induce or attempt to induce any salesman, distributor, supplier, manufacturer,
representative, agent, jobber or other person transacting business with
Corporation to terminate their relationship with Corporation, or to represent,
distribute or sell products in competition with products of Corporation; or


10.
Section 9D.    Section 9D shall be revised to read as follows:



Non-Solicitation of Employees. During Employee’s employment and for a period of
one (1) year after the termination of such employment for any reason (the
“Restricted Period”), Employee shall not (i) participate, directly or
indirectly, in or be materially involved in any manner in the hiring or any
attempt to hire as an employee, officer, director, consultant, or advisor any
person who is, at the time of such hiring or attempted hiring, or was within six
(6) months of such hiring or attempted hiring, an employee of Corporation; or
(ii) otherwise, directly or indirectly, induce or attempt to induce any employee
of Corporation or of any affiliate of Corporation to leave the employ of
Corporation.


All other terms of the Agreement, as previously amended, remain unchanged.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.


CORPORATION:    LMI AEROSPACE, INC.




/s/ Daniel G. Korte     
DANIEL G. KORTE, CEO






EMPLOYEE:     /s/ Lawrence E. Dickinson
LAWRENCE E. DICKINSON
    












